Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 28, 2019

                                    No. 04-19-00379-CV

                        INTEREST OF D.J., ET AL., CHILDREN

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-PA-01753
                    Honorable Charles E. Montemayor, Judge Presiding


                                       ORDER

         The Appellant's First Motion to Extend Time to file brief is GRANTED. The appellant's
brief is due September 16, 2019.



                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of August, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court